MAINE SUPREME JUDICIAL COURT                                                    Reporter of Decisions
Decision: 2019 ME 58
Docket:   Oxf-18-294
Argued:   March 5, 2019
Decided:  April 16, 2019
Revised:  July 11, 2019


Panel:         SAUFLEY, C.J., and ALEXANDER, MEAD, GORMAN, JABAR, and HJELM, JJ.*



                                        STATE OF MAINE

                                                  v.

                                MATTHEW C. REED-HANSEN


SAUFLEY, C.J.

         [¶1] In this unusual appeal, the State challenges an order of the court

(Oxford County, L. Walker, J.) imposing a significant discovery sanction

following the State’s failure to provide to the defendant a dash-cam video of the

defendant ostensibly committing the crime for which he was charged. The

State challenges both the finding of a discovery violation and the judge’s choice

of sanction. We discern no error or abuse of discretion, and we affirm the

court’s order.




  *   Justice Humphrey sat at oral argument but did not participate in the development of the opinion.
2

                                  I. BACKGROUND

      [¶2] Matthew C. Reed-Hansen was stopped by a Maine State Police

trooper for having an expired inspection sticker. As a result of the stop, he was

charged with and indicted for operating after revocation (Class C), 29-A M.R.S.

§ 2557-A(2)(B) (2018), and he made his initial appearance on December 6,

2017. The ensuing indictment, dated December 14, 2017, alleged that on

December 5, 2017, Reed-Hansen was operating a motor vehicle on a public way

after his license had been revoked. Shortly after he was indicted, Reed-Hansen

sent the State a “standard discovery request letter request[ing] any and all

video or audio that would have been created as part of this stop,” see M.R.U.

Crim. P. 16(c). The State did not provide Reed-Hansen with any video or audio

in response to that request, and, as was later shown, the prosecutor did not

make an effort to determine if any such recording existed.

      [¶3] Reed-Hansen was arraigned on the indictment on February 21,

2018, at which time the court held a dispositional conference, and the matter

was not resolved. The following day, pursuant to M.R.U. Crim. P. 12(b)(3)(A),

Reed-Hansen filed a motion to suppress the evidence from the stop. See M.R.U.

Crim. P. 41A. A hearing on the motion to suppress was held on May 11, 2018.
                                                                                 3

      [¶4] The only witness for the State at the hearing was the trooper, who

testified that he saw the expired sticker as Reed-Hansen passed him, coming

from the opposite direction. He estimated that both he and Reed-Hansen were

traveling at approximately fifty miles per hour. In response to a question from

Reed-Hansen at the hearing, the trooper confirmed that he was running a

dash-cam at the time Reed-Hansen drove by him. The court stopped the

hearing in order to allow the parties to address the discovery failure.

      [¶5] The trooper was quickly able to obtain a copy of the video for both

parties to review. The court heard a consistent description of the brief video

from the parties, and the State conceded that, although the video had been

requested by Reed-Hansen pursuant to Rule 16(c), the trooper had not been

asked for the video and it had not been turned over to the defendant.

Reed-Hansen requested that the court grant his motion to suppress as a

sanction for the State’s discovery violation. See M.R.U. Crim. P. 16(c), (e).

      [¶6] Rather than suggesting a continuance or other remedy, the State

repeatedly insisted that there was no harm to Reed-Hansen arising from its

failure to turn the video over because the video had no “evidentiary value” and

the State did not “hear[] . . . any claim of any prejudice against the Defendant as

a result of this.”
4

      [¶7] The court’s patience was obviously tried by the State’s continued

insistence that the video showing the alleged crime being committed had no

“evidentiary value.” The State’s response was puzzling: “It does show the

vehicle approaching. It shows the police officer turning around and pursuing

him. I don’t think there’s anything of evidentiary value . . . .” Given the State’s

unfounded insistence that there was no harm from the discovery violation, and

the State’s failure to suggest any reasonable alternative to Reed-Hansen’s

motion, the court granted Reed-Hansen’s request, ordering that “all evidence

obtained as a result of the stop is ORDERED suppressed from use at trial . . . [a]s

a sanction for the State’s discovery violation for failing to produce [the] video.”

      [¶8] Responding to the State’s motion for findings, the court issued an

order making additional findings of facts and stating its conclusions of law. In

its order, the court rebuked the State for its approach to its discovery

obligations and affirmed its earlier order granting Reed-Hansen’s motion to

suppress. See M.R.U. Crim. P. 41A(d). With the written approval of Attorney

General, the State timely appealed. 15 M.R.S. § 2115-A(1), (4), (5) (2018); M.R.

App. P. 2B(b)(1), 21(b), (e).
                                                                                   5

                                  II. DISCUSSION

      [¶9] Troublingly, notwithstanding the State’s admission at the hearing,

and confirmation during oral argument, that the State failed to comply with

Rule 16(c), the State’s brief includes this argument: “The State firmly believes

. . . that the court erred in both fact and law in finding a discovery violation.” In

addition, the State argues that the court should have reviewed the video itself,

despite the parties’ agreement as to the contents of the brief video and their

description of its contents to the court. Finally, the State argues that the court

abused its discretion in selecting a sanction that effectively ended the

prosecution.

A.    Discovery Violation

      [¶10] We begin by acknowledging the significant burdens placed on the

prosecution to gather and provide discovery, burdens that have increased in

this complex digital age. There is little question that obtaining and delivering

the broad range of digital and paper records related to the events,

circumstances, and persons involved in a criminal case can create substantial

work for prosecutors’ offices. The demands on prosecutors to comply with the
6

requirements of Brady,1 Giglio,2 and the rules of criminal procedure are

extensive. Mistakes, although one hopes they are rare, are inevitable, and

sanctions for such mistakes should be tailored to the individual circumstances

of each case, with a focus on fairness and justice. See State v. Poulin, 2016 ME

110, ¶¶ 26-34, 144 A.3d 574; State v. Reeves, 499 A.2d 130, 133 (Me. 1985).

        [¶11] Given the substantial responsibility placed on the prosecutors to

provide timely discovery, however, it is all the more important that the

obligation be treated seriously. The court here expressed its frustration with

the State’s cavalier attitude toward discovery in several ways. First, it noted

that the State’s response to its own failure to provide discovery was to urge the

defendant’s attorney to work harder:

        [The State] suggests that [defense counsel] could have simply,
        during the hearing, taken a look at the video and fashioned a
        cross-examination of the [t]rooper on the fly. No harm, no foul, as
        it were. Defendants’ constitutional protections need not depend on
        such a slipshod practice, which is sure to invite abuse.




   1 Brady v. Maryland, 373 U.S. 83, 87 (1963) (holding that the prosecution cannot suppress

“evidence favorable to an accused upon request . . . where the evidence is material either to guilt or
to punishment”).
    2Giglio v. United States, 405 U.S. 150, 154 (1972) (holding that, “[w]hen the reliability of a given
witness may well be determinative of guilt or innocence, nondisclosure of evidence affecting
credibility falls within [the Brady] rule” (quotation marks omitted)).
                                                                                              7

The court further noted the State’s persistent and inexplicable failure to

recognize the relevance of the video:

       The point, which remarkably still evades the State, is that the
       failure to produce the video that, by agreement of the parties,
       showed precisely the moment that allegedly formed the [t]rooper’s
       basis for his suspicion, is so significantly and presumptively
       prejudicial, given the timing of its disclosure, to deserve an equally
       significant sanction.

       [¶12] We are equally baffled by the State’s arguments.3 The State insists

that “[i]n this case, the absolutely best evidence[—]the video recording itself

[—]shows that it contains nothing discoverable under either Rule 16 or Brady.”

The State apparently believes that it did not violate M.R.U. Crim. P. 16(c)

because Reed-Hansen’s inspection sticker could not be seen on the video given

the speed with which the two vehicles passed each other. According to the

State, therefore, the video was not “exculpatory.”

       [¶13] In arguing that the video was not “exculpatory,” and therefore not

discoverable, the State confuses its obligation pursuant to Rule 16(c) with its

obligation pursuant to Brady v. Maryland, 373 U.S. 83 (1963). The due process

concepts articulated in Brady require the State to disclose to the defendant

evidence that is “favorable to the accused, either because it is exculpatory, or


  3 We review whether a discovery violation occurred de novo. State v. Hassan, 2018 ME 22, ¶ 11,
179 A.3d 898.
8

because it is impeaching . . . .” State v. Twardus, 2013 ME 74, ¶ 32, 72 A.3d 523

(quoting Strickler v. Greene, 572 U.S. 263, 281-82 (1999)). Rule 16(c), in

contrast, requires the disclosure of items, including video recordings, that are

“material and relevant to the preparation of the defense.” M.R.U. Crim. P. 16(c).

The Committee Advisory note to Rule 16(c) lucidly distinguishes the State’s

Rule 16(c) obligation from its Brady obligation.                     See M.R.U. Crim. P. 16

committee advisory note, Dec. 2014.

        [¶14] Argument as to both types of discovery violations were presented

to the court here. With respect to Rule 16(c), the parties agreed that a request

for the video had been made. See M.R.U. Crim. P. 16(c)(1), (2). The video, as

described       on    the     record      by     the     parties,     indisputably       records4

(1) Reed-Hansen’s vehicle during some or all of the moments when the trooper

determined that he had a reasonable articulable suspicion that Reed-Hansen

had committed a traffic infraction and (2) Reed-Hansen’s operation of the

vehicle, an element of the very crime at issue. Despite the State’s continued

confusion, there can be no question that the video was “material and relevant

to the preparation of the defense.” M.R.U. Crim. P. 16(c)(1).


    4The court refused to view the video and the video has never been made a part of the record in
this matter. Because the parties agreed to the contents of the brief video and described its contents
to the court, the State’s argument that the court erred in failing to view the video is unpersuasive.
                                                                                                       9

        [¶15] Regarding the State’s Brady obligations, Reed-Hansen argued that

the video added strength to his argument that the officer could not possibly

have seen the expired sticker as Reed-Hansen drove by the trooper.5 Had the

court needed to go further, it would likely have determined that withholding

the video also constituted a Brady violation due to the video’s exculpatory

nature. See Twardus, 2013 ME 74, ¶ 32, 72 A.3d 523 (holding that the State

commits a “Brady violation” when the State suppresses exculpatory evidence

from the accused and there is a fair probability that absent its suppression, the

outcome of the trial would have been different).

        [¶16] The court did not err in concluding that the State violated its

discovery obligations.6




   5 Indeed, the court appears to have accepted that argument as well as the obvious Rule 16(c)

violation: “Naturally, Defendant’s counsel questioned the [t]rooper as to how at a combined speed of
100 mph the [t]rooper could have noticed an expired inspection sticker. . . . The [c]ourt considered
this a reasonable and persuasive line of questioning and the answers not commensurately reasonable
or persuasive.”
   6  To the extent that the State argues that it did not violate its obligation pursuant to Rule 16
because the failure to disclose was “inadvertent” and not in “bad faith,” we have made it clear that
whether the State’s attorney acted “in bad faith . . . is of no relevance to the determination of whether
Rule 16 was violated.” State v. Poulin, 2016 ME 110, ¶ 26, 144 A.3d 574. In comparison, however,
we have held that “the good faith of the State is relevant in determining an appropriate sanction for
the discovery noncompliance.” State v. Corson, 572 A.2d 483, 486 (Me. 1990).
10

B.    Imposing the Sanction of Dismissal

      [¶17] We “review for an abuse of discretion a trial court’s sanction for a

discovery violation.”    State v. Hassan, 2018 ME 22, ¶ 11, 179 A.3d 898

(quotation marks omitted). Although the exclusion of evidence is an authorized

remedy available to the court when the State commits a discovery violation, see

M.R.U. Crim. P. 16(e), we agree with the State that the suppression of a

necessary witness’s testimony is an extreme sanction, and we agree that the

inadvertence of the violation may be relevant to the sanction.

      [¶18] What the State seems to miss in the matter before us, however, is

that there is a fine line between inadvertence and practices that the court

described here as “slipshod.” Carelessness in this critical area of constitutional

rights is not acceptable and is not an excuse. Moreover, the State’s continued

insistence that the defendant “suffered no harm” as a result of the State’s failure

to turn over the video of the crime makes it painfully evident that the State still

does not understand the nature of its obligations.

      [¶19]    The court carefully noted that a motion to suppress is not

ordinarily granted “in the context of a sanction for a discovery violation . . . .” It

determined, however, that the order should be issued for its “instructional

value.” The court considered the State’s many, unrelated justifications for why
                                                                                                     11

the court should not sanction the State for its failure to produce the video. Only

after hearing arguments that it found “unhelpful, illogical, and not required by

any precedent,” including the State’s apparent misunderstanding of the

discovery rules, did the court determine that suppressing the evidence from the

stop was the appropriate sanction.7 The court plainly used the sanction to

educate the State that its casual approach to fulfilling its discovery obligation

was unacceptable.8

                                         III. CONCLUSION

         [¶20] The dash-cam video was evidence that, by both parties’ accounts,

showed Reed-Hansen at the time of the charged crime. Despite the clearly

presented discovery request, the State failed to turn over the video to

Reed-Hansen.          The video was not delivered in time for the dispositional



   7  The State also argues that the court erred by failing to issue findings of fact and conclusions of
law on the Fourth Amendment issues relating to the traffic stop. This contention is misguided. The
exclusion of the evidence challenged in Reed-Hansen’s suppression motion constituted a sanction
that resulted from the State’s discovery violation and did not result from adjudication of the merits
of Reed-Hansen’s claim that the traffic stop was unconstitutional. Once the court sanctioned the State
by precluding the use of the trooper’s testimony at trial, it was unnecessary for the court to engage
in a Fourth Amendment analysis.
   8   The court included this recommendation to the State:

            Rather than trying to salvage a prosecution that has been tainted by such a ham
         handed discovery violation, the State should be reviewing pending motions to
         suppress . . . to ensure that it has fastidiously complied with its discovery obligations
         before the cross-examination of its law enforcement witnesses during future
         suppression hearings.
12

conference, and had not been disclosed or delivered by the time the court held

the hearing on a motion to suppress evidence of the stop. The State’s continued

insistence that the video of the defendant driving by the trooper was not

material or relevant defies common sense and provides full support for the

court’s determination that a serious sanction was warranted. The suppression

of the evidence, while almost certainly fatal to the State’s prosecution, fell well

within the discretion of the court.

        The entry is:

                           Order affirmed.



Andrew S. Robinson, District Attorney, and Joseph M. O’Connor, Asst. Dist. Atty.
(orally), Office of the District Attorney, South Paris, for appellant State of Maine

Rory A. McNamara, Esq. (orally), Drake Law, LLC, Berwick, for appellee Matthew
C. Reed-Hansen


Oxford County Unified Criminal Docket docket number CR-2017-631
FOR CLERK REFERENCE ONLY